Citation Nr: 1129095	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  10-06 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for rheumatoid arthritis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel



INTRODUCTION

The Veteran served on active duty from June 1944 to March 1946.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for rheumatoid arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss was not present in service or until years thereafter and is not etiologically related to active duty service.  

2.  Tinnitus was not present in service or until years thereafter and is not etiologically related to active duty service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated during active duty service.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred or aggravated during active duty service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus as they were incurred due to traumatic noise exposure during active duty service.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as sensorineural hearing loss, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385. 
Service records are negative for treatment or complaints of hearing loss or tinnitus.  The Veteran's hearing was normal at the March 1946 separation examination when a whisper voice test was performed.  Although there is no documentation of hearing loss during service, this is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).
  
The Veteran was diagnosed with bilateral sensorineural hearing loss and tinnitus during an October 2008 VA audiological examination.  The audiogram performed during the VA examination also established the presence hearing impairment in accordance with the provisions of 38 C.F.R. § 3.385.  The record therefore clearly establishes the presence of a current bilateral hearing loss disability and tinnitus.  

The Veteran has also reported the incurrence of acoustic trauma during service.  He specifically contends the he was exposed to loud noise in conjunction with his service as an airplane gunner.  While the available service treatment records do not document such injuries, the Veteran is competent to assert that they occurred.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board will resolve all reasonable doubt in favor of the Veteran and find that two of the three elements necessary for service connection-a current disability and an in-service injury-are demonstrated.

With regard to the third element of service connection, the Veteran has reported a continuity of symptoms of hearing loss and tinnitus since service.  Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).   However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In this case, the Board finds that the Veteran's reported history of constant hearing loss and tinnitus is not credible.  Although he has recently reported a continuity of hearing loss and tinnitus since service, service records do not document any treatment or complaints related to these conditions.  Additionally, the post-service record is entirely negative for findings or complaints related to the Veteran's hearing until August 2008, more than 60 years after his separation from active duty.  The Veteran has also reported an inconsistent history of noise exposure; during an August 2008 private audiological examination, he stated that his hearing loss was caused during combat operations in World War II.  However, his service records do not indicate any participation in combat, and the Veteran denied seeing any hostile action during service at the October 2008 VA examination.  In any event, the Board finds that the Veteran's statements and history made for compensation purposes more than 60 years after his separation from active duty are not credible in light of the complete absence of complaints or treatment for decades after service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay statements were not rendered insufficient by the absence of confirming medical evidence, but that the evidence could serve to support a finding that lay statements were not credible).  

The medical evidence of record also does not establish a nexus between the Veteran's current left ear hearing loss and tinnitus and active duty.  In support of his claim, the Veteran submitted an August 2008 audiological examination report that included a medical opinion linking his current hearing loss to service based on his history of combat noise exposure.  As noted above, the record does not indicate the Veteran's participation in combat, and he denied involvement in hostile actions during the October 2008 VA examination.  It is clear that the August 2008 private medical opinion was rendered without review of the Veteran's records and was not based on an accurate history.  Therefore, it is not entitled to much probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

In contrast, the Board finds that the opinion of the October 2008 VA examiner is entitled to significant probative value.  After reviewing the Veteran's complete claims folder, including service and post-service medical records, the VA examiner determined that the Veteran's hearing loss and tinnitus were not cause by or a result of noise exposure during service.  The examiner specifically noted the lack of treatment for hearing loss for six decades after service and the absence of combat and hearing complaints during service.  The opinion of the October 2008 VA examiner was based on an accurate presentation of the facts and included a full and well-supported rationale.  It is therefore entitled to substantial probative weight and outweighs the opinion of the August 2008 private audiologist.  Id. 

The Board has considered the Veteran's contentions that his hearing loss and tinnitus are due to acoustic trauma during service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the onset of hearing loss and ringing in his ears, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disabilities was more than 60 years after his separation from active service.  In addition, the medical evidence weighs against a finding that bilateral hearing loss and tinnitus were related to any incident of service, including traumatic noise exposure.  The Board has considered the Veteran's statements, but finds that his reported history of a continuity of symptoms is not credible and he is not competent to provide a medical opinion in this case.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disabilities and active duty.  The Board must conclude that the preponderance of the evidence is against the claims, and they must be denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a September 2008 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the September 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided a proper VA examination and medical opinion in response to his claims.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied. 


REMAND

The Veteran contends that service connection is warranted for rheumatoid arthritis.  
VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  In April 2008, the Veteran's VA primary care physician provided an opinion in support of the claim finding that the Veteran's arthritis of the bilateral feet was at least as likely as not due to military service.  This opinion constitutes competent medical evidence of an association between the Veteran's rheumatoid arthritis and service and a VA examination is therefore required by VA's duty to assist.  

In an August 2008 statement, the Veteran requested that VA obtain copies of treatment records from the military hospital at Sheppard Field Air Force Base in connection with the claim for rheumatoid arthritis.  VA responded with a September 2008 letter requesting that the Veteran provide a medical release to allow for the procurement of the reported records.  The record contains a medical release dated October 2008 from the Veteran noting treatment for foot problems at the military hospital from May to July 1944.  A hand-written notation on the release states that the specified foot problems were not a claimed condition and no development to obtain the military hospital records was made.  The Board notes that the Veteran was diagnosed with rheumatoid arthritis in his bilateral feet, and treatment during service for foot problems is therefore pertinent to the current claim.  Thus, upon remand, efforts should be made to obtain records from the military hospital at Sheppard Field Air Force Base.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be provided a new medical release form and specifically asked to execute it to authorize VA to obtain medical treatment records from the military hospital at Sheppard's Air force Base in Wichita Falls, Kansas.

2.  Obtain records of treatment from the military hospital at Sheppard's Air force Base.  If unsuccessful in obtaining this evidence, inform the Veteran and his representative and request them to provide the outstanding evidence.

3.  Afford the Veteran a VA examination, with an appropriate examiner, to determine the nature and etiology of the claimed rheumatoid arthritis.  The Veteran's entire claims folder must be made available to the examiner and reviewed by the examiner.

After performing any indicated tests and after reviewing the claims folder, the examiner is requested to determine:

a) Whether the Veteran currently has rheumatoid arthritis;

b) If so, what specific joints are affects by the rheumatoid arthritis;

c)  Whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the current rheumatoid arthritis is etiologically related to any incident of the Veteran's active service. 

A complete rationale should be provided for all expressed opinions.

4.  Readjudicate the claim on appeal.  If the benefits sought on appeal are not fully granted the RO should issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


